NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
WORLD VVIDE STATIONERY M.ANUFACTURING
CO., LTD.,
Plaintiff-Appellant,
V.
U.S. RING BINDER, L.P.,
Defen,dant-Cr0ss Appellan.t.
2010-1358, -1359
WORLD WIDE STATIONERY MANUFACTURING
CO., LTD.,
Plain,tiff-Appellan,t,
V.
U.S. RING BINDER, L.P.,
Defen,dcmt-Cross Appellcmt.
2011-1{)37, -1050

WORLD WIDE V. US RING BlNDER 2
Appeals from the United States District Court for the
Eastern District of Missouri in case no. 07-CV-1947,
Judge Carol E. Jackson.
ON MOTION
ORDER
World Wide Stationery lVIanufacturing Co., Ltd.
moves without opposition to consolidate the above-
captioned appeals for purposes of oral argument.
Upon consideration thereof
IT ls ORD13RED TH_AT:
The motions to consolidate for purposes of oral argu-
ment are granted to the extent that the cases will be
treated as companion cases and will be argued consecu-
tively before the same merits panel. g -
FOR THE COURT
JAN 2 0 2011 /s/ Jan Horbal__\;
Date J an Horbaly
Clerk
cc: Anthony G. Simon, Esq.
Tin1othy E. Grochocinski, Esq.
William K. West, Jr., Esq.
' FlLED
20 u.s.c
8 rHgt¢§'5€rlA'fPr§§‘5:l?nF°“
JAN 20 2011
.|ANlDMA|.Y
053